Citation Nr: 0904993	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  08-17 004	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1949 to 
February 1950 and from November 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In August 2008, the claims files were 
transferred to the RO in Wichita, Kansas.

Initially, the Board notes that in Veteran's representative's 
September 2008 letter he reported that the claimant "is 
unsure of the status of his claim" because the July 2007 
rating decision found sufficient evidence to reopen the claim 
and thereafter denied the claim on the merits and the April 
2008 statement of the case (SOC) reported that the claim was 
denied because of the lack of new and material evidence.  

Despite the above inconsistency, the fact remains that 
service connection for schizophrenia reaction, paranoid type, 
was first denied by the RO in an October 1964 decision.  
Thereafter applications to reopen the claim were denied on 
several occasions by the RO with the last prior final denial 
occurring in June 2003.  These decisions are final.  
38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
determination, the current claim to reopen may be considered 
on the merits only if new and material evidence has been 
submitted since the June 2003 decision.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008). 

As the Board has a legal duty to consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's actions and because, 
in the current decision, the Board is reopening the claim, 
the Board finds that the Veteran was not prejudiced by the 
RO's divergent characterization of the reason for the denial 
of his claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).

The issue of entitlement to service connection for 
schizophrenia, paranoid type, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence received since the unappealed June 2003 decision 
is new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for 
schizophrenia, paranoid type.


CONCLUSION OF LAW

The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for schizophrenia, paranoid type.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his representative contend that the 
claimant's schizophrenia, paranoid type, began during or is a 
result of his military service including his having been 
injured in August 1956 in an airplane accident.  It is 
requested that the Veteran be afforded the benefit of the 
doubt. 

Service connection for schizophrenia reaction, paranoid type, 
was first denied by the RO in an October 1964 decision.  
Subsequent applications to reopen the claim were thereafter 
denied by the RO with the last prior final denial occurring 
in June 2003.  Notices of these denials were provided to the 
Veteran and he did not appeal.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the June 2003 decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folders since the 
decision in question and finds that the evidence includes 
medical opinions indicating that the Veteran's schizophrenia, 
paranoid type, may have had its onset during his military 
service.  Specifically, in a September 2006 letter from 
Jeremy Burd, M.D., it was reported that the in-service work 
difficulties the Veteran experienced following his 1956 plane 
crash were possibly "the first signs of paranoia and 
delusions" and "it is highly likely that he began 
experiencing the premorbid symptoms of his psychosis 
[schizophrenia] during his time in the Navy.  These symptoms 
continued to progress within the first year after his 
discharge and persist to this day in [the Veteran's] current 
psychiatric disability."  Dr. Burd thereafter concluded that 
"[i]n [his] opinion, [the Veteran] began to experience the 
premorbid symptoms of schizophrenia between 1957 and 1963 and 
has continuously suffered from these symptoms from 1963 to 
the present."  Likewise, in an October 2006 letter from 
Stanley Butts, Ph.D., it was opined that "to a reasonable 
degree of psychological certainty . . . [the Veteran] was at 
least experiencing premorbid symptoms of schizophrenia, 
paranoid type, while in the armed services at the time of his 
airplane crash, or soon thereafter, if he was not actually 
psychotic while in the service." 

These statements, the credibility of which must be presumed, 
Kutscherousky, supra, provides for the first time medical 
evidence that current schizophrenia, paranoid type, is due to 
military service.  Thus, the Board finds that the additional 
medical evidence is both new and material as defined by 
regulation.  38 C.F.R. § 3.156(a).  The claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), because the Board is 
rendering a decision in favor of the Veteran to the extent 
outlined above and is remanding the underlying claim of 
entitlement to service connection, a discussion of the VCAA 
is unnecessary at this time.  


ORDER

The claim of entitlement to service connection for 
schizophrenia, paranoid type, is reopened.


REMAND

While the Veteran has submitted new and material evidence to 
reopen his claim for schizophrenia, paranoid type, given the 
state of the law and evidence as discussed below, the Board 
finds that the underlying claim must be remanded for further 
evidentiary development before the merits may be addressed.

In this regard, while Dr. Burd reported that prior to the 
Veteran being injured in a 1956 airplane accident he received 
outstanding fitness reports and only started experiencing 
work difficulties in 1957, the record on appeal does not 
include the claimant's fitness reports.  Similarly, while Dr. 
Butts reported that he first saw the Veteran in June 2003, 
none of his treatment records appear in the claims files.  
Accordingly, since the above missing records could be 
critical to establishing the Veteran's claim, the Board finds 
that a remand to make a specific request for any available 
service personnel records and the treatment records of Dr. 
Butts is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
also see 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

Lastly, the Board finds that a remand is required to obtain a 
medical opinion as to the origins of the Veteran's 
schizophrenia, paranoid type, given the documentation found 
in the record of the claimant having been injured in August 
1956 in an airplane accident; the Veteran's buddy's competent 
and credible August 2008 statement regarding the claimant's 
observable behavior following the airplane accident; the 
post-service record showing a diagnosis of paranoid 
schizophrenia since the early 1960's; and the opinions from 
Drs. Burd and Butts that the claimant was experiencing 
premorbid symptoms of schizophrenia, paranoid type, during 
military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Therefore, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and 
associate with the claims files the 
Veteran's service personnel records.  
Because these are Federal records, if 
they cannot be secured a written 
unavailability memorandum must be 
prepared and added to the claims folders.

2.  The RO/AMC, after obtaining all 
needed authorizations from the Veteran, 
should obtain and associate with the 
record all of the claimant's records from 
Dr. Butts.  If any of the pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims files and the 
claimant notified in writing.

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a psychiatric 
examination.  The claims folders are to 
be provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, the examiner should provide 
answers to the following questions:

a. Is it at least as likely as not 
that schizophrenia, paranoid type, 
or other psychotic disability, 
manifested while in military 
service?

b. Is it at least as likely as not 
that premorbid symptoms/behavioral 
precursors for schizophrenia, 
paranoid type, manifested while in 
military service?

c. Is it at least as likely as not 
that the Veteran's schizophrenia, 
paranoid type, manifested itself to 
in the first post-service year 
following his August 1957 separation 
from his second period of military 
service?

d. Is it at least as likely as not 
that the Veteran's current 
schizophrenia, paranoid type, was 
caused or aggravated by military 
service including his injury in an 
August 1956 airplane accident?

Note 1:  The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Note 2:  In providing answers to the 
above questions, the examiner should 
comment on Dr. Burd's September 2006 
opinion regarding the Veteran 
experiencing the premorbid symptoms of 
his schizophrenia while in military 
service and continuing to have these same 
problems to the current day as well as 
Dr. Butts' October 2006 opinion that the 
claimant not only experienced premorbid 
symptoms of schizophrenia while in 
military service but may have been 
psychotic while in the service.

4.  While the appeal is in remand status, 
the Veteran should be provided updated 
VCAA notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence 
in accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See 38 U.S.C.A. §§ 5100, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

5.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  The 
RO/AMC is advised that it is to make a 
determination based on the appropriate 
regulations as well as any further 
changes in the VCAA, and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since the April 
2008 SOC including all evidence submitted 
directly to the Board, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As reported above, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c).  Therefore 
expedited handling is requested.  The law also requires that 
all claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


